Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 1 of 17 PageID #: 625




          UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF NEW YORK
          --------------------------------------------------X
          BRIAN TRUSHELEV, et al.,

                                    Plaintiffs,                 18 CV 3239 (SJ) (JO) (RL)
                  v.

                                                                     MEMORANDUM
                                                                     AND ORDER

          THE CITY OF NEW YORK, et al.,

                                     Defendants.
          -------------------------------------------------X
          APPEARANCES

          ALAN J. BENNETT, PLLC
          2357 Coney Island Avenue
          Brooklyn, NY 11223
          212-696-2116
          By:    Alan Jay Bennet
          Attorney for Plaintiffs

          NEW YORK CITY LAW DEPARTMENT
          CORPORATION COUNSEL
          100 Church Street, 3-173b
          New York, NY 10007
          (212) 356-2572
          By:    Geoffrey M. Stannard
          Attorney for Defendant

          JOHNSON, Senior District Judge:

                  Plaintiffs Brian Trushelev and Pavel Poradisov (“Plaintiffs”) bring this

          action pursuant to 42 U.S.C. § 1983 among other federal and New York State

          laws against the City of New York (“the City”) and City of New York Police

                                                          1
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 2 of 17 PageID #: 626




          Officer Robert Ramirez (collectively “Defendants”). Plaintiffs allege federal

          claims of (1) false arrest; (2) false imprisonment; (3) excessive force; (4)

          malicious prosecution; and (5) municipal liability claims against the City for

          failure to properly train its officers. Defendants now move for summary

          judgment on all claims. Based on the following reasons, the parties’

          submissions, and oral argument on June 17, 2020, Defendants’ motion for

          summary judgment is GRANTED.

              I. Statement of Facts

                  On June 20, 2016, at approximately 2:45 a.m., a 911 caller reported

          individuals stripping parts from a potentially stolen car on Colon Avenue, a

          dead-end street in Staten Island. (Dkt. No. 44, ၁ 1.) Minutes later, Officer

          Ramirez arrived at the scene to find Plaintiffs dismantling two BMW cars,

          and car parts in the street. (Id. at ၁ 3, 6.) One of the vehicles was on the street

          in front of 20 Colon Avenue. (Id. at ၁ 4.) Neither vehicle had a license plate.

          (Id. at ၁ 5.)

                  Upon questioning, Plaintiffs informed the officers that they had

          recently purchased the vehicles. (Id. at ၁ 8.) The key dispute in this case

          revolves around what documents were handed to Officer Ramirez to prove

          ownership and whether Ramirez examined them. Poradisov provided

          Ramirez with papers that were stored inside a rented Black SUV nearby. It is

                                                  2
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 3 of 17 PageID #: 627




          undisputed that within these documents was one salvage title listing the

          owner of that vehicle as “Cham Trading.” (Id. at ၁ 14.) It is also undisputed

          that there was no title whatsoever for the other vehicle. (Id. at ၁ 15.)

                 Plaintiffs allege that the documents contained two bills of sale that

          proved that they had recently purchased the vehicles, one in North Carolina

          and the other in Illinois. (Id. at ၁ 25, 35.) They state that they bought one

          vehicle in response to a Craigslist advertisement and the other from an online

          BMW forum. (Id.) Plaintiffs claim that Officer Ramirez refused to examine

          the documents and summarily tossed them back into the SUV before

          handcuffing Poradisov. (Id. at ၁ 36.) The police took possession of the SUV

          and from that point on, Plaintiffs could not access it. However, Plaintiffs

          were able to approach the exterior of the vehicle the following day and

          allegedly saw documents strewn about the interior. (Id. at ၁ 45.) They claim

          to have taken a video of the documents however no such video was ever

          submitted into the record. The SUV was eventually returned to the rental car

          company. No bills of sale were ever entered into the record, nor was any

          other evidence of vehicle ownership outside of Plaintiffs’ testimony.

          Plaintiffs’ purported reason for this is that the officers involved failed to

          properly voucher the bills of sale and they were lost when the car was

          returned to the rental car company. (Id. at ၁ 54.)

                                                  3
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 4 of 17 PageID #: 628




                 Defendants argue that the bills of sale were never provided to Officer

          Ramirez. (Dkt. No. 47, ၁ 35.) They further argue that Ramirez did examine

          the documents handed to him and the only document pertaining to

          ownership was the title listing “Cham Trading” as the owner of one vehicle.

          (Id. at ၁ 36.) To support this assertion, they point to Trushelev’s testimony

          stating that, “Officer Ramirez was with [Poradisov] flipping through the

          paperwork, going through it and everything.” Trushelev Dep. at 245:11-17.

                 Plaintiffs were placed under arrest at 3:43 a.m. and held in custody for

          approximately 36 hours before being released. Plaintiffs were charged with

          Unregistered Vehicle Dismantling in violation of New York State Vehicle and

          Traffic Law (“VTL”) § 415(a)(1); Auto Stripping in the Third Degree in

          violation of N.Y. C.P.L. § 165.09(2). All charges were eventually dismissed on

          speedy trial grounds pursuant to N.Y. C.P.L. § 180.10.

             II. Legal Standard

                 A party moving for summary judgment has the burden of establishing

          that there exists no genuine issue of material fact and that the moving party

          is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c); Anderson

          v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Ford v. Reynolds, 316 F.3d 351,

          354 (2d Cir. 2003). Material facts are those that may affect the outcome of the

          case. See Anderson, 477 U.S. at 248. An issue of fact is considered “genuine”

                                                 4
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 5 of 17 PageID #: 629




          when a reasonable finder of fact could render a verdict in favor of the non-

          moving party. (Id.) In considering a summary judgment motion, “the court’s

          responsibility is not to resolve disputed issues of fact but to assess whether

          there are any factual issues to be tried, while resolving ambiguities and

          drawing reasonable inferences against the moving party.” Knight v. U.S. Fire

          Ins. Co., 804 F.2d 9, 11 (2d Cir. 1986) (citing Anderson, 477 U.S. at 248). If the

          Court recognizes any material issues of fact, summary judgment is improper,

          and the motion must be denied. See Eastway Constr. Corp. v. City of New York,

          762 F.2d 243, 249 (2d Cir. 1985).

                 If the moving party discharges its burden of proof under Rule 56(c),

          the non-moving party must then “set forth specific facts showing that there

          is a genuine issue for trial.” Fed. R. Civ. P. 56(e). The non-moving party

          opposing a properly supported motion for summary judgment “may not rest

          upon mere allegations or denials of his pleading.” Anderson, 477 U.S. at 256.

          Indeed, “the mere existence of some alleged factual dispute between the

          parties” alone will not defeat a properly supported motion for summary

          judgment. (Id. at 247–48.) Rather, enough evidence must favor the non-

          moving party’s case such that a jury could return a verdict in its favor. Id. at

          248; see also Gallo v. Prudential Residential Servs., Ltd., 22 F.3d 1219, 1224 (2d

          Cir. 1999) (“When no rational jury could find in favor of the nonmoving party

                                                  5
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 6 of 17 PageID #: 630




          because the evidence to support its case is so slight, there is no genuine issue

          of material fact and a grant of summary judgment is proper.”).

             III.   Discussion

             While the parties’ submissions indicate several factual disputes, most

          border on minutiae and fall far short of the summary judgment threshold.

          Upon review, the only factual dispute that is arguably “genuine” or

          “material” is whether bills of sale existed and were included in the

          documentation provided to Officer Ramirez. However, based upon the

          record, Plaintiffs’ evidence to support this claim “is so slight” that “no

          rational juror could find for [Plaintiffs].” See Prudential, 22 F.3d at 1224.

          Moreover, even if this claim was assumed true, it is largely immaterial to the

          question of probable cause—a complete defense against Plaintiffs’ core

          claims—given undisputed facts in the record. See Anderson, 477 U.S. at 248.

             The only evidence plaintiffs have offered into the record to support the

          claim that they provided Officer Ramirez with bills of sale and he refused to

          look at them, is their own testimony. Despite assertions by the Defendants

          that these documents did not exist, Plaintiffs have not offered any evidence

          whatsoever to corroborate their claim—no affidavits by the car sellers, no

          duplicate bills of sale, no screen shots of the Craigslist advertisement or

          online BMW forum that allegedly led to the purchase of these vehicles. Of

                                                 6
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 7 of 17 PageID #: 631




          course, no specific evidence is required on the part of Plaintiffs, but the

          complete lack of evidence is telling. If after two years of litigation, ownership

          of the vehicles remains unclear, it is unreasonable to expect the officers

          involved to have determined ownership at the scene of the alleged crime.

             Several other places in the record undermine the genuineness of the

          dispute. Most glaringly, in his deposition, Plaintiff Trushelev contradicts

          Plaintiffs’ argument today, stating that Ramirez was standing with

          Poradisov “flipping through the paperwork, going through it and

          everything.” (Dkt. No. 40, Ex. D at 245:11-17.) Additionally, Plaintiffs claim

          to have multiple videos on different devices showing documents strewn

          about the SUV. (Dkt. No. 44, ၁ 45.) Such videos could indeed corroborate the

          claim that the officers failed to voucher documents into evidence, yet,

          Plaintiffs ultimately chose to not submit the videos into evidence, casting

          doubt on the claim.

                 A. False Arrest and Imprisonment

                 The existence of probable cause is a complete defense to Plaintiffs’

          charges of false arrest and false imprisonment. See Weyant v. Okst, 101 F.3d

          845, 852 (2d. Cir. 1996). “Probable cause is established when the arresting

          officer has knowledge…sufficient to warrant a person of reasonable caution

          in the belief that an offense has been committed by the person to be arrested.”

                                                 7
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 8 of 17 PageID #: 632




          Singer v. Fulton County Sheriff, 63 F.3d 110, 119 (2d Cir. 1995) (citations and

          quotations omitted). This Court’s probable cause “inquiry is an objective one

          that focuses on the facts available to the arresting officer at the time of arrest.”

          Jaegly v. Couch, 439 F.3d 149, 154 (2d Cir.2006). In reviewing a false arrest

          claim, “it is not relevant whether probable cause existed with respect to each

          individual charge, or, indeed, any charge actually invoked by the arresting

          officer at the time of arrest.” Id. Accordingly, so long as probable cause

          existed for some offense, the false arrest claim must be dismissed.

                 It is undisputed that shortly before 3am, Officer Ramirez responded

          to a 911 call reporting a possible stripping of stolen cars. When he arrived, he

          found Plaintiffs at the end of a dead-end street, in the process of dismantling

          two BMW vehicles that were both without license plates. Car parts from the

          vehicles were visible in the street and according to Plaintiffs neither car was

          in working order. Plaintiffs had no title whatsoever for one vehicle and the

          title for the other vehicle listed not Plaintiffs but “Cham Trading” in North

          Carolina.

             i. Unregistered Vehicle Dismantling

                 In New York State:

              A vehicle dismantler is any person who is engaged in the business
              of acquiring motor vehicles or trailers for the purpose of dismantling
              the same for parts or reselling such vehicles as scrap. No person shall

                                                   8
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 9 of 17 PageID #: 633




              engage in the business of or operate as a vehicle dismantler unless
              there shall have been issued to him a registration in accordance with
              the provisions of this section.

          V.T.L. § 415(a)(1). First, it is undisputed that Plaintiffs were not registered

          vehicle dismantlers at the time of their arrest. (Dkt. No. 44, ၁ 22.) Further

          considering the time of night, unclear ownership of the vehicles, and missing

          license plates, the circumstances could certainly “warrant a person of

          reasonable caution in the belief” that Plaintiffs were engaged in Unregistered

          Vehicle Dismantling. See Singer, 63 F.3d at 119. Whether Plaintiffs provided

          Ramirez with bills of sale for the vehicles is immaterial to this charge as

          “acquiring motor vehicles” is an element of the statute. See V.T.L. § 415(a)(1).

          Plaintiffs emphasize the word “business” in the statute and argue that

          “discovery clearly established that…Plaintiffs advised Ramirez that they

          were in the process of building a racecar for their recreational purposes.”

          (Dkt. No. 45 at 8.) First, discovery only established that Plaintiffs claim that

          they told Ramirez they were building a racecar. But, more importantly,

          Ramirez was under no obligation to take this statement at face value. While

          it could be true that Plaintiffs were building a racecar from legitimately

          purchased vehicles at three o’clock in the morning—a claim still unproven

          today—it would also be reasonable for Ramirez to doubt such a claim under

          the circumstances. Given “the facts available to [him] at the time of arrest,”

                                                 9
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 10 of 17 PageID #: 634




           it was reasonable for Ramirez to infer the suspicious scene he arrived at was

           part of a business operation as opposed to an atypical recreational hobby.

           See Jaegly, 439 F.3d at 154.

              ii. Auto Stripping in the Third Degree

                  A person is guilty of Auto Stripping in the Third Degree when he

           “removes or intentionally destroys or defaces any part of an abandoned

           vehicle,” but doing so on permission of the owner is complete defense. NY

           CPL § 165.09(2). A vehicle is deemed abandoned if “left unattended . . . with

           no number plates affixed thereto, for more than six hours on any highway or

           other public place." VTL § 1224.

                  On the night in question, Plaintiffs were removing parts from vehicles

           without license plates on a public street. Considering the unclear ownership

           of the vehicles discussed supra, these facts “warrant a person of reasonable

           caution in the belief that” Plaintiffs were committing Auto Stripping in the

           Third Degree. See Singer, 63 F.3d at 119.

              iii. New York City Administrative Code § 16-122(f)

                  If any doubt remained that probable cause existed to arrest Plaintiffs,

           Section 16-122(f) of the New York City Administrative Code provides an

           unequivocal answer. That subsection provides: “It shall be unlawful for any

           person to dismantle, or to remove any component part of any motor vehicle

                                                 10
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 11 of 17 PageID #: 635




           in any marginal or public street or any public area.” NYC Admin. Code § 16-

           122(f).

                     Plaintiffs concede that they were dismantling and removing parts

           from a vehicle in a public street. (Dkt. No. 45, ၁ 3, 4.) However, in their

           defense, Plaintiffs argue that the legislature did not intend to include their

           actions in the scope of Section 16-122(f). (Dkt. No. 45, ၁ 12.) The code’s

           “legislative intent” subsection reads, in part:

               The purpose of this section is to punish those persons who abandon
               and/or remove component parts of motor vehicles in public streets.
               It is not the intent to prohibit or preclude any person in lawful
               possession of a vehicle from making lawful repairs or removing any
               component part for the purpose of making such lawful repairs to a
               motor vehicle on a public street.

           NYC Admin. Code § 16-122(a).

                     Even fully crediting their reason for dismantling the vehicles,

           Plaintiffs argument is unavailing. By their own admission, Plaintiffs’

           mechanical undertaking was much broader than the exception above allows.

           Plaintiffs claim they were building a racecar from two broken down vehicles.

           Parts were being permanently removed from the vehicles to “prepare them

           for the track,” and not merely removed to facilitate car repairs. Trushelev

           Dep. at 27:19-25. A plain reading of Section 16-122(f) leaves no doubt that

           Plaintiffs’ actions were within the scope of the statute.


                                                  11
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 12 of 17 PageID #: 636




                  B. Malicious Prosecution

                  “In New York, the four essential elements of a malicious prosecution

           claim are: “(1) the commencement or continuation of a criminal proceeding

           by the defendant against the plaintiff, (2) the termination of the proceeding

           in favor of the accused, (3) the absence of probable cause for the criminal

           proceeding and (4) actual malice.” Dufort v. City of New York, 874 F.3d 338 (2d

           Cir. 2017) (citing Smith-Hunter v. Harvey, 95 N.Y.2d 191, 195, 712 N.Y.S.2d

           438, 734 N.E.2d 750 (2000)). Like a false arrest claim, the “existence of

           probable cause is a complete defense to a claim of malicious prosecution in

           New York.” Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003). In

           general, “[p]robable cause to arrest is sufficient for probable cause to

           prosecute unless facts come to light between the arrest and arraignment that

           vitiate the probable cause." Obilo v. City of New York, 2003 WL 1809471

           (E.D.N.Y. Feb. 28, 2003).

                  Defendants move for summary judgment on the malicious

           prosecution claim on the grounds that probable cause existed to prosecute

           and that a speedy trial dismissal does not constitute a “favorable

           determination.” (Dkt. No. 42, 9.) Because the Court finds that there was in

           fact probable cause to prosecute at the time of arraignment, it need not

           consider the issue of favorable determination.

                                                 12
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 13 of 17 PageID #: 637




                  As discussed supra there was probable cause to arrest Plaintiffs for

           both charged offenses. Plaintiffs were arraigned on June 21, 2016 (Dkt. No.

           44, ၁ 18), one day following their arrest, and there is no indication that any

           evidence had come to light by that time or at a later date to obviate probable

           cause. Again, the dispute over the existence of bills of sale, is not material to

           the charge of Unregistered Vehicle Dismantling. Even if we credited

           Plaintiffs contention that officers failed to properly investigate and voucher

           those documents, it would only show that the Plaintiffs had acquired the

           vehicles they were dismantling—which is an element of V.T.L. § 415(a)(1).

                  With respect to Auto Stripping, the bills of sale would have weakened

           probable cause for prosecution as to that claim. However, as previously

           discussed, Plaintiffs have failed to present adequate evidence to support

           their position. Rather, Plaintiffs contradicted their own position through

           testimony (Trushelev Dep. at 245:11-17) and undercut its veracity by making

           unsubstantiated claims of video evidence. (Dkt No. 44, ၁ 45.)

                  C. Excessive Force

                  Plaintiffs excessive force claim also fails as a matter of law. To succeed

           on that claim, Plaintiffs must show that Ramirez “used more force than was

           necessary to subdue [Poradisov].” Curry v. City of Syracuse, 316 F.3d 324, 332

           (2d Cir. 2003). There is no indication that Ramirez used an inordinate amount

                                                  13
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 14 of 17 PageID #: 638




           of force when handcuffing Poradisov. Rather, Plaintiffs allege that Ramirez

           declined a request to use two pairs of handcuffs to accommodate an old

           shoulder injury of Poradisov’s. (See Poradisov Dep. at 36:22-25.) Poradisov

           does not allege that he sustained any injury at all as a result of the

           handcuffing, but only that his shoulder clicked while handcuffed. (Id.) In an

           excessive force claim predicated on tight handcuffing, lack of injury beyond

           temporary discomfort is generally dispositive. See Lynch v. City of Mount

           Vernon, 567 F. Supp. 2d 459, 468 (S.D.N.Y. 2008) ("There is a consensus among

           courts in this circuit that tight handcuffing does not constitute excessive force

           unless it causes some injury beyond temporary discomfort."); Washpon v.

           Parr, 561 F. Supp. 394, 407 (S.D.N.Y. 2008) (“de minimis injury can serve as

           conclusive evidence that de minimis force was used”). Plaintiffs do not appear

           to seriously contest this as they did not raise any counterargument in their

           response brief. (See Dkt. No. 45.)

                  D. Municipal Liability

                  As Plaintiffs have failed to demonstrate any viable underlying

           constitutional violation, the court need not consider the merits of their Monell

           claim. See Segal v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006) (“Monell

           does not provide a separate cause of action for the failure by the government

           to train its employees; it extends liability to a municipal organization where

                                                  14
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 15 of 17 PageID #: 639




           that organization's failure to train, or the policies or customs that it has

           sanctioned, led to an independent constitutional violation.”) Accordingly,

           the City is entitled to summary judgment on Plaintiffs claims of municipal

           liability.

                   E. Remaining State Claims

                   Having dismissed all of Plaintiffs’ federal claims, this Court “may

           decline to exercise supplemental jurisdiction” over the remaining state

           claims. 28 U.S.C. § 1367(c)(3). The exercise of supplemental jurisdiction is

           discretionary and not a matter of right. See City of Chicago v. Int'l Coll. of

           Surgeons, 522 U.S. 156, 173 (1997). “Once a district court's discretion is

           triggered under § 1367(c)(3), it balances the traditional ‘values of judicial

           economy, convenience, fairness, and comity,’ in deciding whether to exercise

           jurisdiction.” Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006)

           (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). “[I]n the

           usual case in which all federal-law claims are eliminated before trial, the

           balance of factors ... will point toward declining to exercise jurisdiction over

           the remaining state-law claims.” Id. at 350 n. 7.

                   This is the “usual case” where the Cohill factors “point toward

           declining to exercise jurisdiction over the remaining state-law claims.” (Id.)

           Plaintiffs have not presented any reasons to the contrary beyond a mere

                                                  15
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 16 of 17 PageID #: 640




           recitation of the relevant legal standard. (See Dkt. No. 45, 21-22.) However,

           there are clear reasons why this case is among the typical type that should be

           dismissed. There is no federal interest whatsoever in the outcome of the state

           claims alleged by Plaintiffs and comity considerations definitively support

           declining jurisdiction. Considering judicial resources, evidence in the record

           suggests little chance Plaintiffs could succeed on their state law claims. While

           exactly which state claims Plaintiffs are bringing remains vague, (See Dkt.

           No. 42, 21; Dkt. No. 45, 20; Dkt. No. 48, 9.), the same defect that undermines

           their federal claim for malicious prosecution (i.e. the presence of probable

           cause), applies to their state law claim as well. See Frederique v. County of

           Nassau, 168 F.Supp.3d. 455, 477 (E.D.N.Y. 2016) (“Claims of malicious

           prosecution arising under Section 1983 are governed by the same standard

           applied under state law”) (citing Russell v. Smith, 68 F.3d 33, 36 (2d Cir. 1995)).

           While the Court is aware that the Plaintiffs may have incurred substantial

           legal costs to get to this point of litigation, further expenditure of judicial and

           party resources on this case is no remedy. However, this Court declines to go

           further into the merits of the remaining state law claims and they are

           dismissed without prejudice.




                                                   16
Case 1:18-cv-03239-SJ-JO Document 54 Filed 08/24/20 Page 17 of 17 PageID #: 641




                                                          V
